 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ANTHONY DELANO HYLTON, JR.,                              Case No.: 2:19-cv-01310-JAD-DJA

 4             Petitioner
                                                                  Order Dismissing Case
 5 v.
                                                                        [ECF No. 3]
 6 UNITED STATES MARSHALS,

 7             Respondents

 8

 9            Anthony Delano Hylton, Jr. has filed what he styled a habeas corpus petition under 28

10 U.S.C. § 2241. 1 However, his challenge relates to his conviction after a jury trial in federal case

11 no. 2:17-cr-00086-HDM-NJK. In order to challenge a federal criminal conviction, Hylton must

12 file a § 2255 motion to vacate, set aside or correct that sentence. A § 2255 motion must be filed

13 in the underlying federal criminal case itself. Hylton apparently recognizes this, and he has also

14 moved the court in this case for a stay of his criminal matter.2 Because this court lacks

15 jurisdiction to enter a stay in another case, I deny Hylton’s motion to stay. In any event, this

16 action is dismissed for failure to state a claim for which relief may be granted.

17            IT IS THEREFORE ORDERED that Hylton’s Motion to Stay [ECF No. 3] is DENIED.

18            IT IS FURTHER ORDERED that THIS ACTION IS DISMISSED without prejudice to

19

20

21

22

23   1
         ECF No. 1.
     2
         ECF No. 3.
1 Hylton’s ability to seek appropriate relief in his criminal case. The Clerk of Court is directed to

2 CLOSE THIS CASE.

3         Dated: August 15, 2019

4                                                           _________________________________
                                                                        ________ _________
                                                                                         _ _____
                                                            U.S. Districtt Ju
                                                                           Judge    Jennifer
                                                                            uddgge Jenniffeerr A.
                                                                                               A. Dorsey
                                                                                                  D
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
